Citation Nr: 0530262	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a restoration of a 20 percent disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This matter was remanded in June 2003 
and July 2004, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in July 2004, this case was remanded 
for the veteran to be scheduled for a hearing.  Although the 
veteran withdrew his request for a hearing, private medical 
records submitted with his withdrawal indicate that he 
underwent treatment in July 2004 for rectal pain and 
bleeding.  At that time, the veteran indicated that he had 
received treatment from that private facility for his 
hemorrhoids from August 2004 until the present; the veteran 
also submitted an authorization form for the RO to obtain 
records from that facility; however, it does not appear such 
an attempt was made.  

Additionally, the veteran reported that he had received 
treatment from the VA facility in Birmingham, Alabama, from 
August 23, 2003, to the present, for his hemorrhoids; 
however, these VA medical records have not been associated 
with the veteran's claim file.  

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should attempt to obtain the 
veteran's treatment records from the Baptist 
Medical Center in Jasper, Alabama, from 
August 2004 to the present, and from the VA 
Medical Center in Birmingham, Alabama, from 
August 2003 to the present.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
restoration of a 20 percent disability 
rating for hemorrhoids. All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

